MEMORANDUM DECISION
                                                                   Nov 10 2015, 10:25 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                   Gregory F. Zoeller
Crown Point, Indiana                                    Attorney General of Indiana

                                                        Larry D. Allen
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Garrick J. Troupe,                                      November 10, 2015
Appellant-Defendant,                                    Court of Appeals Cause No.
                                                        45A03-1503-CR-113
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G01-1211-MR-10



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A03-1503-CR-113| November 10, 2015     Page 1 of 5
                                            Case Summary
[1]   Garrick Troupe appeals his conviction for Class B felony aggravated battery.

      We affirm.


                                                    Issue
[2]   Troupe raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                    Facts
[3]   Michael Williams and Schacie Jackson had a child together. On November 7,

      2012, Williams was drinking heavily, and Jackson and the child went to stay

      with Troupe and his girlfriend. Williams later asked Darryl Jordan for a ride to

      Troupe’s house, and Jordan agreed to take him. When they arrived at the

      house, Williams got into an argument with Troupe, and Williams broke the

      glass in the front door. Williams then went back to Jordan’s vehicle and told

      Jordan that they needed to leave. Troupe approached the passenger side of the

      vehicle, where Williams was seated, and shot Williams. The bullet passed

      through Williams and hit Jordan, killing him.


[4]   The State charged Troupe with murder, Class A felony attempted murder,

      Class B felony aggravated battery, and Class C felony battery by means of a

      deadly weapon. A jury found Troupe not guilty of murder and attempted

      murder but guilty of aggravated battery and battery. The trial court entered

      judgment of conviction on the aggravated battery verdict only and sentenced

      Troupe to nine years in the Department of Correction. Troupe now appeals.
      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-CR-113| November 10, 2015   Page 2 of 5
                                                 Analysis
[5]   Troupe argues that the evidence is insufficient to sustain his conviction. When

      reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[6]   The offense of aggravated battery is governed by Indiana Code Section 35-42-2-

      1.5, which at the time of Troupe’s actions provided: “A person who knowingly

      or intentionally inflicts injury on a person that creates a substantial risk of death

      or causes: (1) serious permanent disfigurement; (2) protracted loss or

      impairment of the function of a bodily member or organ; or (3) the loss of a

      fetus; commits aggravated battery, a Class B felony.” The State charged that

      Troupe “did knowingly inflict injury on Michael T. Williams that created a

      substantial risk of death . . . .” App. p. 10. Thus, the State was required to

      prove beyond a reasonable doubt that Troupe knowingly inflicted an injury on

      Williams that created a substantial risk of death.


[7]   Troupe argues that Williams’s injury was not severe enough to create a

      substantial risk of death. Troupe relies on Alexander v. State, 13 N.E.3d 917

      (Ind. Ct. App. 2014), in which the defendant used a semiautomatic weapon to


      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-CR-113| November 10, 2015   Page 3 of 5
      shoot at a vehicle. There, the defendant challenged whether he had inflicted an

      injury that created a substantial risk of death. The State had presented limited

      evidence concerning the victim’s injury. Testimony indicated that the victim

      had sustained a graze wound to his back and sought no medical treatment. We

      concluded that the evidence was insufficient to prove the victim’s injury created

      a substantial risk of death. Alexander, 13 N.E.3d at 922.


[8]   Troupe’s argument is merely a request that we reweigh the evidence, which we

      cannot do. The State presented evidence that the bullet entered and exited

      Williams’s chest and then entered and exited his arm. When he arrived at the

      hospital, he was bleeding and blood was “pouring out of one of the sleeves of

      his coat . . . .” Tr. p. 46. Although Williams’s injuries did not require surgery

      or stitches, he was in the hospital for two to three days and received

      medication. We conclude that this evidence was sufficient to demonstrate an

      injury that created a substantial risk of death. Williams’s injury was much

      more severe than the graze wound in Alexander that did not require any medical

      treatment. See, e.g., Oeth v. State, 775 N.E.2d 696, 702 (Ind. Ct. App. 2002)

      (holding that the jury could reasonably infer that the victim’s injuries created a

      substantial risk of death where the victim was struck on the back of the head

      with a hatchet, lost consciousness, had “profuse bleeding from her wounds

      which the emergency room doctor had trouble stopping,” and required

      stitches), trans. denied; Wilcher v. State, 771 N.E.2d 113, 117 (Ind. Ct. App. 2002)

      (affirming the defendant’s aggravated battery conviction where the victim was

      stabbed in the chest, was unconscious and had problems breathing, and


      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-CR-113| November 10, 2015   Page 4 of 5
       remained hospitalized for five days while connected to a lung machine), trans.

       denied. The evidence is sufficient to sustain Troupe’s conviction.


                                                Conclusion
[9]    The evidence is sufficient to sustain Troupe’s conviction. We affirm.


[10]   Affirmed.


[11]   Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-CR-113| November 10, 2015   Page 5 of 5